Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 1 of 20 PageID 1291

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
JOHN JOSEPH BRUNO, JR.,
Plaintiff,
V. CASE No. 8:20-cv-14-TGW
ANDREW SAUL,

Commissioner of Social Security,

Defendant.

 

ORDER |
The plaintiff in this case seeks judicial review of the denial of
his claims for Social Security disability benefits.! Because the decision of-
the Commissioner of Social Security is supported by substantial evidence
and contains no reversible error, the decision will be affirmed.
I.
The plaintiff, who was 60 years old at the time he was last

insured for disability benefits and who has a college education (Tr. 115, 241),

 

'The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 13).
Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 2 of 20 PagelD 1292

has worked, among other things, as a sales representative (Tr. 242). He
filed a claim for Social Security disability benefits, alleging that he became |
disabled due to “three heart attacks, lung problems, breathing problems, high
blood pressure, hard[enJing of arteries, depression, diabetes type 2, high
blood sugar, tacicartia, hyper tension, anxiety, hyper lipodemia, short term
memory loss, high cholesterol, heart palpitations, and cell disease” (Tr. 116,
127). The plaintiff filed his claim for disability with an alleged onset date ©
of February 1, 2008 (Tr. 115). The claims were denied initially and upon
reconsideration. |

The plaintiff, at his request, received a de novo hearing before
an administrative law judge on February 2, 2019 (Tr. 56). After the
hearing, the alleged onset date was amended to November 30, 2011 (Tr.
222).

The law judge found that the plaintiff had severe impairments
of coronary artery disease, status post coronary artery bypass grafting x4 and
stent, obesity, diabetes mellitus II, and hypertension (Tr. 27). The law
judge concluded that with those impairments, the plaintiff had the residual
functional capacity to perform light work as defined in 20 CFR 404.1567(b)

with the following limitations (Tr. 30):
2
Case 8:20-cv-00014-TGW Document 17 Filed 03/22/21 Page 3 of 20 PagelD 1293

[T]he claimant can lift and carry twenty pounds
occasionally and ten pounds frequently, stand or
walk six hours per day, and sit six hours per day;
the claimant cannot climb ladders, ropes, or
scaffolds, but can occasionally climb ramps or
stairs; the claimant can frequently stoop, kneel,
crouch, or crawl, but must avoid concentrated
exposure to unprotected heights, dangerous
equipment, extreme cold, extreme heat, humidity,
_ dust, chemicals, and fumes.

The law judge determined that with those limitations the
plaintiff could perform past relevant work as a sales representative as
generally performed in the national economy (Tr. 33). Accordingly, the
law judge decided that the plaintiff was not disabled (Tr. 34).

_ The Appeals Council let the decision of the law judge stand as.
the final decision of the Commissioner (Tr. 1).
II.

In order to be entitled to Social Security disability benefits, a
claimant must be unable “to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which |
... has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. 423(d)(1)(A). A “physical or mental

impairment,” under the terms of the Act, is one “that results from anatomical,
Case 8:20-cv-00014-TGW Document 17 Filed 03/22/21 Page 4 of 20 PagelD 1294

!
physiological, or psychological abnormalities which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques.” 42.
U.S.C. 423(d)(3). In this case, furthermore, the plaintiff must show that he
became disabled before his insured status expired on December 31, 2016.
Tr. 25; 42 U.S.C. 423(c)(1); Demandre v. Califano, 591 F.2d 1088, 1090 (Sth
Cir. 1979).

| A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42
U.S.C. 405(g). Substantial evidence is “such relevant evidence as a-
reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated

 

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial
evidence test, “findings of fact made by administrative agencies ... may be
reversed ... only when the record compels a reversal; the mere fact that the
record may support a contrary conclusion is not enough to J ustify a reversal
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027.
(11th Cir. 2004) (en banc).

_ It is, moreover, the function of the Commissioner, and not the |

courts, to resolve conflicts in the evidence and to assess the credibility of the

4
Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 5 of 20 PagelD 1295

witnesses. Grant v. Richardson, 445 F.2d 656, 656 (Sth Cir. 1971)..
Similarly, it is the responsibility of the Commissioner to draw inferences
from the evidence, and those inferences are not to be overturned if they are |
supported by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989,
990 (Sth Cir, 1963).

| Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the
evidence, but is limited to determining whether the record as a whole.
contains sufficient evidence to permit a reasonable mind to conclude that the
claimant is not disabled. However, the court, in its review, must satisfy
itself that the proper legal standards were applied and legal requirements
were met. Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988).

| II.

The relevant time period for this claim is the five-year period
between November 30, 2011 (the alleged disability onset date) and:
December 31, 2016 (the last date the plaintiff was insured for disability
benefits) (Tr. 25). Thus, the plaintiff must identify evidence compelling the |

law judge to find that he became disabled during this period.
Case 8:20-cv-00014-TGW Document 17 - Filed 03/22/21 Page 6 of 20 PagelD 1298

_ The plaintiff raises three issues: (1) the law judge “improperly :
concluded that the Plaintiff's depression and anxiety were non-medically
determinable impairments and improperly failed to perform a psychiatric
review technique analysis”, (2) the law judge’s decision is unsupported by
substantial evidence because the law judge “did not reference the Plaintiff's
vision impairment in her decision”; and (3) the Appeals Council erred
because it did not acknowledge new evidence submitted to it conceming a
2019 medical opinion submitted after the law judge’s decision (Doc. 15, p.:
1). None of the arguments has merit. Moreover, in light of the Scheduling
Order and Memorandum Requirements any other challenges to the law
Judge’s findings are forfeited (Doc. 14, p. 2).

A. The plaintiff's first issue is that the law judge did not
consider properly the plaintiff's mental impairments because she did not
perform a psychiatric review technique as required by Moore v. Barnhart,
405 F.3d 1208 (11th Cir. 2005).

Moore states that “where a claimant has presented a colorable

 

claim of mental impairment, the social security regulations require the ALJ
to complete a PRTF and append it to the decision, or incorporate its mode of

analysis into his findings and conclusions.” Moore v. Barnhart, supra, 405
;
Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 7 of 20 PagelD 1297

F.3d at 1214. This technique requires evaluation on a five-point scale of
how the claimant's mental impairment impacts four broad functional areas’
(also known as the paragraph B criteria): Understanding, remembering, or
applying information; interacting with others; concentrating, persisting, or.
maintaining pace; and adapting or managing oneself. 20 C.F.R.
404.1520a(c)(3)}(4). The law judge must incorporate the results of this
technique into the findings and conclusions. 20 C.F.R. 404.1520a(e)(4). If |
the law judge finds “none” or “mild” degrees of limitation in the four broad
areas, she will generally conclude that the mental impairment is not severe.
20 C.F.R. 404.1520a(d)(1).

The law judge stated the following regarding the plaintiff's.

_ depression and anxiety:

I find no severe or medically determinable mental
impairments. There is a mention of depression
and anxiety in discharge diagnoses from 2010
(Exhibits 8F and 9F). However, these diagnoses
predate the amended alleged onset date and the
period at issue. There is no mental impairment
mentioned again as a possible diagnosis until
primary care notes from December 2016, which is
only days before the date last insured (Exhibit
12F). As such, one could reasonably question

whether a medically determinable mental
impairment existed in the evidence during the
period at issue. |
Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 8 of 20 PagelD 1298

Regardless, even if a medically determinable
impairment technically existed during the period
at issue, it was certainly nonsevere as it does not
cause more than minimal limitation in the
claimant’s ability to perform basic mental work
activities. The longitudinal treatment history
further supports this finding. The claimant
sought no specialized mental health treatment
during the period at issue. Moreover, he rarely, if
ever, complained of any symptoms of depression
and anxiety (Exhibit 10F). Further, despite the
lack of outpatient treatment, there is no evidence
of emergency room visits or hospitalizations due
to psychologically based symptoms.

(Tr. 29).

In making this finding of no severe mental impairment, the law
judge stated that she “considered the four broad areas of mental functioning
set out in the disability regulations for evaluating mental disorders and in the.
Listing of Impairments (20 CFR, Part 404, Subpart P, Appendix 1)” (Tr. 30).
The law judge found that the plaintiff had “no limitation” in three of the four
broad functional areas—understanding, remembering, or applying
information; interacting with others; and concentrating, persisting, or
maintaining pace (Tr. 30). She found the plaintiff had a “mild limitation”

in adapting or managing himself (Tr. 30).
Case 8:20-cv-00014-TGW Document 17 Filed 03/22/21 Page 9 of 20 PagelD 1299

The plaintiff argues that the law judge “bypassed” Moore’s
requirement to complete the Psychiatric Review Technique Form (PRTF) or
analyze the four factors within the decision (Doc. 15, p. 7). The plaintiff's
argument is clearly wrong. To the contrary, the law judge explicitly
discussed the four broad functional areas in the decision and the plaintiff's
degrees of limitation in each area (Tr. 30).

The plaintiff further argues that the law judge failed properly to:
consider mental impairment evidence from primary care physician Kristin
D. Drynan, MD. (Doc. 15, p. 8). The plaintiff saw Dr. Drynan on
December 21, 2016, stating that he was depressed; Dr. Drynan diagnosed the
plaintiff with “[m]Joderate episode of recurrent major depressive disorder”
(Tr. 1126). Notably, this is the only piece of objective medical evidence
within the relevant time period that the plaintiff has identified that supports
the alleged mental impairments.

The plaintiff cites treatment notes from Dr. Rosenberg from
June 5, 2011, and May 18, 2012, as further evidence supporting the
plaintiff's mental impairments (Doc. 15, p. 9). However, June 5, 2011 is
before the alleged onset date of November 30, 2011, so treatment notes from

that date cannot support the plaintiffs claim. Nor do the notes from May

9
Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 10 of 20 PagelD 1300

18, 2012 provide support. The 2012 notes state “mood and affect are
described as - anhedonia not present and not depressed” (Tr. 1055), so it
is puzzling why the plaintiff would cite this evidence as support. Rather,
this evidence appears to undermine the plaintiffs claim.

The plaintiff avers that the law judge improperly substituted her
own judgment for the judgment of medical experts in rejecting the mental
health diagnoses as “non-medically determinable impairments” (Doc. 15,
pp. 9-10). The plaintiff appears to have misread or misunderstood the law
judge’s reasoning. While the law judge doubted that the plaintiff had
medically determinable mental impairments, she nonetheless went on to
state that “even if a medically determinable impairment technically existed:
during the period at issue, it was certainly nonsevere” (Tr. 29). Thus, the
plaintiff is incorrect to indicate that the law judge merely found no medically
determinable mental impairments; rather, she found further that any mental
impairments were non-severe.

The law judge also considered the plaintiff's testimony and his wife’s |
testimony, but she found that the plaintiff's statements about his symptoms
were inconsistent with the medical and record evidence (Tr. 31). Further, |

the law judge assigned little weight to the wife’s testimony “because of their

10
Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 11 of 20 PagelD 1301

high degree of subjectivity, and their lack of medically acceptable standards” |
(Tr. 33).

As the Commissioner persuasively argues, the plaintiff “rarely, -
if ever, complained of any symptoms relating to either depression or anxiety
during his primary care visits; rather, he often denied symptoms of
depression and anxiety” (Doc. 16, p. 9). The record supports this assertion.
Treatment notes from the relevant period show multiple negative findings of
anxiety and depression (see, e.g., Tr. 1047, 1051, 1062, 1095).

In sum, the law judge properly assessed the four broad

functional areas — in compliance with Moore — and the medical and other:

 

record evidence during the relevant period before finding no severe mental
impairments. That finding is supported by substantial evidence.

B. The second issue the plaintiff raises is that the law judge
failed to consider the plaintiffs vision impairment and its impact on the
plaintiff's RFC.

Under the circumstances, the law judge reasonably concluded
that the plaintiff did not have a viable claim of a vision impairment prior to’
his date last insured and therefore did not need to address such an

impairment. Moreover, even if the law judge erred by not mentioning a

11
Case 8:20-cv-00014-TGW Document 17 Filed 03/22/21 Page 12 of 20 PagelD 1302

vision impairment, the error was harmless because, as plaintiff's counsel.
Stated, there is no objective evidence of a vision impairment before the date
last insured.

The law judge’s residual functional capacity finding at step four
of the five-step sequential evaluation process did not include a limitation for
a vision impairment (see, supra, pp. 2-3; Tr. 30). The plaintiff argues that
the law judge “failed to address or even reference the Plaintiff's eye
impairment,” Citing a 2018 medical record from Brunel T. Gomez De.
Tavarez, M.D. as support (Doc. 15, p. 11). During this new patient visit on
February >, 2018, the plaintiff told Dr. Tavarez that he recently had an eye.
exam and was told he needed surgery on his right eye; Dr. Tavarez noted a
secondary cataract (Tr. 1167, 1170). This, of course, was more than a year
after the date last insured.

Importantly, in a Disability Report from March 2017, the
plaintiff alleged no visual impairments that limited his ability to do work (see -
Tr. 240). Moreover, at the hearing in February 2019, the plaintiffs
attorney conceded there were no objective medical findings regarding the |
plaintiff's eyesight prior to the date last insured (Tr. 63). The following

was exchanged between the attorney and law judge:

12
Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 13 of 20 PagelD 1303

ATTY: Your Honor, he has problems with his
eyesight and he did go to America’s Best. That
was in 2017 and probably around 2017, which is
after the DLI. I did not see any issues with

. eyesight prior to DLI, but my client -- well, I’ll let
my client testify about that, but he does have -- did
have issues with his eyesight prior to that....

ALJ: But no -- we don’t have any clinical
_ objective evidence is what you’re saying.

ATTY: Not prior --

ALJ: Before.

ATTY: -- to the date last insured, Your Honor.
(Tr. 63). The law judge asked the plaintiff if he had pursued replacing his
cataract, and the plaintiff indicated “no” (Tr. 74). |

The plaintiff argues unpersuasively that, given Dr. Tavarez’s
assessment in 2018, “substantial evidence in the record supports a conclusion’
that the Plaintiff suffered from this impairment prior to his date last insured”
(Doc. 15, pp. 11-12). As the plaintiff's counsel acknowledged, there is no”
objective evidence to support such a conclusion.

The plaintiff also states that the Florida Driver’s License
Bureau refused to issue him a driver’s license, and that this suggests ey

reasonable inference that this impairment existed prior to the date last

13
04
Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 14 of 20 PagelD 13

insured” (Doc. 15, p. 12). The denial of a driver’s license occurred many
months after the date last insured since the plaintiff did not move to F lorida_
until September 2017 (Tr. 73). Moreover, the plaintiff, again, cannot
Support an inference of a vision impairment prior to the date last insured by
objective evidence.

Notably, at the beginning of the hearing, the law judge said to
plaintiff's counsel, “I want you to cite to some clinical objective evidence °
that supports an inability to do work” (Tr. 60). She subsequently told the
plaintiff that “the rules state | can’t pay your case, even if I totally believe
you, unless I have a clinical objective evidence to support it” (Tr. 62).

Near the end of the hearing, the law judge had the following
exchange with plaintiff's counsel (Tr. 106-07): |
ALJ: ... You indicated that you’re waiting for two
_ outstanding records. One of them is after -- is in

2017 that I don’t really need. But the other one

you said --

ATTY: It’s also 2017, Your Honor. It was an
eye sight place and he went there in 2017.

ALJ: What about America’s Best? You Said --
ATTY: That’s the eye sight place.

ALJ: You said 2015.

14
Case 8:20-cv-00014-TGW Document 17 Filed 03/22/21 Page 15 of 20 PagelD 1305

ATTY: Oh, I was incorrect. My client --

ALJ: Only it’s since. Okay. So I don’t need
to keep the record open then.

ATTY: Right, Your Honor.
ALJ: Okay.
Thus, the law judge, thinking that the plaintiff might have some

clinical objective evidence of a vision impairment, asked olaintif?’s counsel .
about the submission of such evidence. However, when informed that the

vision evidence related to a period after the expiration of the insured status,

the law judge said that there was no need to keep the record open for the
submission of that evidence. Plaintiff's counsel agreed, thereby

confirming what he had said earlier that there was no clinical objective.
evidence of a vision impairment.

"In light of plaintiffs counsel’s acknowledgment that there was.
no objective medical evidence of a vision impairment prior to the date last
insured, the law judge could reasonably conclude that a discussion ofa vision
impairment was not warranted. That conclusion is supported further by the

fact that the plaintiff in a Disability Report from March 2017 did not list a

15
Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 16 of 20 PagelD 1306

vision impairment (Tr. 240). Under these circumstances, the law judge did
not err by not mentioning a vision impairment.

Furthermore, even if a failure to mention a vision impairment
was error, it was harmless. An error is harmless if it does not affect the law
judge’s ultimate determination. See Diorio v. Heckler, 721 F.2d 726, 728 |
(11th Cir. 1983) (applying the harmless error doctrine in a Social Security
appeal after finding that an administrative law judge made “erroneous
statements of fact”). “[W]hen an incorrect application of the regulations
results in harmless error because the correct application would not contradict.
the ALI’s ultimate findings, the ALJ’s decision will stand.” Miller v.
Barnhart, 182 Fed. Appx. 959, 964 (llth Cir. 2006). “[T]he burden of
showing that an error is harmful normally falls upon the party attacking the
agency’s determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009).

"The law judge’s failure to consider a vision impairment was
clearly harmless error, if error at all, in light of the absence of objective
medical evidence of such an impairment. Thus, the law judge indicated she.
demands a showing of objective medical evidence before she will evaluate
an impairment. That is reflected throughout the decision by her analysis of

other impairments which focus on objective medical evidence. Without

16
Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 17 of 20 PagelD 1307

such evidence it is implausible to think that the law judge would find a
functional vision limitation. Therefore, even if the law judge had
considered the plaintiff's allegation of a vision impairment, there would be.
no change in the plaintiffs residual functional capacity.

_C. The third issue the plaintiff raises is that the Appeals
Council failed to consider new, material, and chronologically relevant
evidence that the plaintiff submitted after the hearing. This newly
submitted evidence was a Medical Source Statement that the plaintiff's
primary care physician, Dr. Drynan, completed in 2019 (see Tr. 12-14).
Dr. Drynan opined that the plaintiff has limitations due to a mental.
impairment, and she diagnosed the plaintiff with depression and anxiety (Tr.
14).

The plaintiff asserts that the Appeals Council appears not to
have considered the opinion because it was not listed in the-exhibit list (Doc.
15, p. 15). The plaintiff argues that this was error because the Appeals.
Council must consider new, material and chronologically relevant evidence.
Washington v. Social Security Administration Commissioner, 791 Fed. -

Appx. 871, 876 (11th Cir. 2019).

17
Case 8:20-cv-00014-TGW Document 17 Filed 03/22/21 Page 18 of 20 PagelD 1308

The Commissioner responds that “(t]he Appeals Council |
considered and exhibited the additional evidence submitted by Plaintiff—an
April 2019 medical source statement from primary care physician Dr.
Drynan—and determined the opinion did ‘not provide a basis for changing’ |
the ALJ’s decision” (Doc. 16, p. 16) (citing the “Notice of Appeals Council
Action” at Tr. 1, and a copy of the medical source statement at Tr. 12-14), ©

The plaintiff is correct in stating that the AC Exhibits List at the
end of the “Notice of Appeals Council Action” does not list Dr. Drynan’s
medical source statement (see Tr. 4). However, the situation is somewhat
confused because the evidence is contained in the administrative record (see
Tr. 12-14). The confusion is clarified, however, by the plaintiff's |
statement that he “submitted into the claim file a medical source statement
from[] Dr. Drynan” (Doc. 15, p. 14). The plaintiff adds, “The Appeals’
Council, however, did not appear to realize that this evidence was submitted
as this evidence is not listed in its decision” (id.).

I agree that the Appeals Council did not realize that the new
evidence had been submitted. However, there is good reason why it did not
realize the evidence had been submitted. The plaintiff did not send the

evidence to the Appeals Council contrary to the regulations, which provide

18
Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 19 of 20 PagelD 1309

that “[y]Jou should submit any evidence you wish to have considered by the

Appeals Council with your request for review.” 20 CER. 404.968(a). .
Moreover, the request for review did not mention the new evidence (Tr. 201).

Further, there was nothing else in the record that would call the Appeals

Council’s attention to the evidence,

In short, the plaintiff somehow stuck the doctor’s statement in
the claim file. He never pointed the Appeals Council to that statement. It.
is understandable that the Appeal’s Council did not peruse the 1,205-page
record to see if new evidence had been placed in it. Under those-
circumstances, the Appeals Council cannot be faulted for not considering the
new evidence. Rather, the fault lies with the plaintiff.

It is appropriate to add that, if the Appeals Council had seen the
Statement, it would not have made any difference. The April 8, 2019,
opinion was not chronologically relevant, so the Appeals Council was not
required to consider it. The form asks, “Has the patient’s condition existed
since 11/30/2011?” (Tr. 14). Dr. Drynan left this blank. Thus, there is no-
indication that the evidence relates back ‘to the plaintiff's insured period—

November 30, 2011 to December 3 1, 2016.

19
Case 8:20-cv-00014-TGW Document17 Filed 03/22/21 Page 20 of 20 PagelD 1310

For these reasons, the plaintiffs challenge to the Appeals
Council’s treatment of the newly submitted evidence is unavailing.

It is, therefore, upon consideration,

ORDERED:

That the decision of the Commissioner of Social Security is
AFFIRMED. The Clerk shall enter judgment in accordance with this
Order and CLOSE this case.

DONE and ORDERED at Tampa, Florida, this WE day of

Prerone Fy. Ware.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

March 2021.

 

20
